Exhibit 10.1
COOPER INDUSTRIES, LTD.
DIRECTORS DEFERRED COMPENSATION PLAN
(As Amended and Restated as of November 4, 2008)
BACKGROUND
     In order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations and rulings
thereunder (collectively, “Section 409A”) and to facilitate administration of
deferrals under Section 409A, the Cooper Industries, Ltd. Directors Deferred
Compensation Plan is being amended and restated as of November 4, 2008, with
such amendment and restatement being effective January 1, 2005. Deferrals that
were earned or vested after December 31, 2004, including those for 2005, 2006,
and 2007, and 2008 were made and administered in good faith in accordance with
the requirements of Section 409A.
ARTICLE I
DEFINITIONS
     1.1 Definitions. Except as otherwise required by the context, the terms
used shall have the meanings hereinafter set forth.
     (a) “Affiliate” shall mean all employers, present and future, with whom the
Company is considered a single employer under Sections 414(b) and 414(c) of the
Code.
     (b) “Beneficiary” shall mean the person who, in accordance with the
provisions of Article VII, shall be entitled to receive a distribution of a
Participant’s interest, or portion thereof, under the Plan if a Participant dies
prior to receiving distribution of his entire interest.
     (c) “Board” shall mean the Board of Directors of Cooper Industries, Ltd.
     (d) “Change in Control” shall mean a change in control in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A.
     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (f) “Committee” shall mean the Committee on Nominations and Corporate
Governance of the Board.
     (g) “Company” shall mean Cooper Industries, Ltd., a Bermuda corporation,
its corporate successors, and the surviving corporation resulting from any
merger of Cooper Industries, Ltd. with any other corporation or corporations.

- 1 -



--------------------------------------------------------------------------------



 



     (h) “Cooper Deferral Plan” shall mean the Cooper Industries Management
Incentive Compensation Deferral Plan, as amended from time to time.
     (i) “Deferred Account” shall mean the account established pursuant to
Article IV to which a Participant’s deferred Fees and interest deemed to be
earned thereon are credited.
     (j) “Director” shall mean any member of the Board who is not an employee of
the Company or an Affiliate.
     (k) “Fees” shall mean the total cash fees, including annual Board and
committee retainers, the annual retainer fee (if any) for serving as a
chairperson of a Board committee or as the presiding non-management Director,
and any fees payable for attendance at meetings of the Board or any of its
committees, payable to a Director during a Plan Year from the Company for
services as a Director.
     (l) “Participant” shall mean any Director who participates in the Plan. To
the extent required by the context, Participant shall include an inactive or
former Participant.
     (m) “Plan” shall mean the Cooper Industries, Ltd. Directors Deferred
Compensation Plan.
     (n) “Plan Year” shall mean the 12-month period commencing each May 1 and
ending on the following April 30.
     (o) “Secretary” shall mean the Secretary of the Company.
     (p) “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury regulations and rulings thereunder.
     (q) “Separation from Service” shall mean the termination of service as a
director, and the termination of all employment (if any), with the Company and
all Affiliates for any reason other than death. Whether a Director has incurred
a Separation from Service shall be determined in accordance with Section 409A.
     1.2 Construction. Where necessary or appropriate to the meaning hereof, the
singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.
ARTICLE II
ELIGIBILITY FOR PARTICIPATION
     All Directors are eligible to participate in the Plan.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRALS
     3.1 Deferral Requirements and Election Forms
     (a) Deferral Requirements. A Director’s election to defer Fees for any Plan
Year shall be made on a written form prescribed by the Company that complies
with Articles III and V and specifies:
     (i) the type of Fees being deferred;
     (ii) the amount of each type of Fees to be deferred for a Plan Year, by
percentage or by dollar amount; provided that in the Plan Year of a
Participant’s Separation from Service or death the percentage or dollar amount
shall be the actual amount withheld prior to the effective date of the
Separation from Service or death;
     (iii) the date or dates for payment of the deferred Fees, such that
objectively determinable amounts are payable at a date or dates that are
objectively determinable at the time of deferral in accordance with Article V;
and
     (iv) the form of payment of the deferred Fees.
     3.2 Timing of Deferrals
     (a) In General. A Director may, not later than December 31 immediately
preceding a Plan Year, elect, by delivering a properly executed election form to
the Secretary, to participate in the Plan and to defer all or a portion of his
Fees attributable to services to be performed in the immediately following Plan
Year. Such election shall be irrevocable as of the end of each December 31 with
respect to Fees payable with respect to services to be performed in the
immediately following Plan Year for which an election has been made (or
continues) subject to Section 5.1(b) and (c).
     (b) Certain First Year Directors. This Section 3.2(b) is only applicable to
a Director who has not previously been eligible to participate in the Plan or in
any other nonqualified account balance plan of the Company or of any Affiliate
that is required to be aggregated with the Plan under Section 409A (a
“Qualifying Director”).
     (i) Prior to Election or Appointment. A Qualifying Director may elect, by
delivering a properly executed election form to the Secretary prior to his
election or appointment as a Director, to participate in the Plan and to
irrevocably defer all or a portion of his Fees to be earned during the period
starting on his date of election or appointment and ending on the final day of
the Plan Year, subject to Section 5.1(b). A Qualifying Director may also make an
election within thirty (30) days of election or appointment, pursuant to the
immediately following paragraph.

- 3 -



--------------------------------------------------------------------------------



 



     (ii) Within 30 Days of Election or Appointment. A Qualifying Director may,
by delivering a properly executed election form to the Secretary, elect to
participate in the Plan and to irrevocably defer all or a portion of his Fees to
be earned for services to be performed subsequent to the deferral election and
ending on the final day of the Plan Year, subject to Section 5.1(b).
     3.3 Duration of Deferral Elections
     Once a Participant has elected to defer all or a portion of his Fees, such
election shall remain in effect for future Plan Years unless the Participant
changes or terminates the election on or prior to the December 31 preceding the
Plan Year for which the change or termination is to be effective.
ARTICLE IV
PARTICIPANT ACCOUNTS
     4.1 Establishment of Accounts
     There shall be established for each Participant a Deferred Account.
Deferred Fees shall be allocated to a Participant’s Deferred Account at the time
that such Fees would otherwise have been paid to such Participant had no
election to defer been made. To facilitate the operation of the Plan, the
Secretary may direct the maintenance of sub-accounts within a Participant’s
Deferred Account. Deferred Accounts under the Plan shall continue to be
maintained until paid out pursuant to the terms of the Plan.
     4.2 Income on Accounts
     The funds represented by the Deferred Account of a Participant shall be
deemed to earn interest in the manner and rate set forth in the Cooper Deferral
Plan.
     4.3 Adjustments for Distributions
     Deferred Accounts shall be reduced for any distributions.
ARTICLE V
PAYMENT OF DEFERRED FEES
     5.1 Payment Elections
     (a) Initial Elections. At the time of making the election to defer the
payment of Fees, a Participant shall elect, on a Company-approved form, the time
and form of payment of such Fees (and related income).
     (i) The date for the payment, or commencement of payment, shall be a
specified calendar year. Subject to any limitations imposed by the Secretary
and/or

- 4 -



--------------------------------------------------------------------------------



 



Section 409A, the specified calendar year may be during the Participant’s
service as a Director; the earlier or later of the calendar year in which a
Participant incurs a Separation from Service or attains a specified age; or the
earliest of the Participant’s death, Separation from Service, a specified
calendar year, or a Change in Control.
     (ii) The form of the payment shall be either a lump sum or a series of
substantially equal annual installments over a period not to exceed ten
(10) years. If the deferred Fees (and related income) are payable in
installments, the amount of each installment shall be equal to a fraction of the
amount of the Deferred Account remaining to be paid with respect to the Fees
(and related income) relating to the applicable deferral election, the numerator
of which is one and the denominator of which is the number of installments of
the Fees (and related income) remaining to be paid. The installments of the Fees
remaining to be paid shall continue to earn interest equivalents as provided in
Section 4.2.
     (b) Subsequent Elections. A Participant may change an initial election in
order to delay payment or to change the form of payment if the following
conditions are met:
     (i) Such election shall not take effect until at least twelve (12) months
after the date on which the election is made; and
     (ii) The payment with respect to which such election is made is deferred
for a period of not less than five (5) years from the date such payment would
otherwise be made; and
     (iii) Any election for a “specified time (or pursuant to a fixed
schedule),” within the meaning of Section 409A, may not be made less than twelve
(12) months prior to the date of the first scheduled payment.
To the extent permitted under Section 409A, payments previously elected as
installments shall be treated as a single payment.
     (c) Special Election. On or before December 31, 2008, a Participant may
make an election to change the time and form of payment of that portion of his
Account credited for fees that were deferred for calendar years 2005, 2006,
2007, and 2008; provided that:
     (i) The requirements for transition relief under Section 409A are met,
including the requirements that no amount subject to the election shall
otherwise be payable in 2008 and that the election shall not cause an amount to
be paid in 2008 that would not otherwise be payable in such year; and
     (ii) The special election shall be subject to Section 5.1(a) of this Plan.

- 5 -



--------------------------------------------------------------------------------



 



     5.2 Payment of Fees
     Except as provided in Section 5.3, the payment (or payments) to be made to
the Participant pursuant to Section 5.1 shall be made on the date or dates
specified by the Participant in his initial election or any valid subsequent
election to defer payment(s). All payments shall be made in cash. Unless
otherwise provided in the applicable deferral election, payments shall be made
or begin on March 1 of the calendar year specified by the Participant in his
deferral election, and if installments are elected and effective, the second
installment and any other subsequent installments shall be paid on each
subsequent March 1 for the period certain.
     5.3 Acceleration of Distributions
     (a) In General No Acceleration. Except as provided in this Section 5.3 and
permitted under Section 409A, no acceleration of the time or form of payment of
a Deferred Account, or any portion thereof, shall be permitted.
     (b) Death. Unless a Participant has elected otherwise, the undistributed
balance of his Deferred Account shall be distributed upon his death to his
Beneficiary in accordance with Article VII.
     (c) Change in Control. Unless a Participant has elected otherwise, the
undistributed balance of his Deferred Account shall be paid to him upon a Change
in Control, to the extent permitted under Section 409A, on or before the
fifteenth (15th) day following the Change in Control.
     (d) Section 409A Violation. If the Plan fails to meet the requirements of
Section 409A with respect to a Participant, the Secretary shall distribute the
amount required to be included in such Participant’s gross income as a result of
such failure.
ARTICLE VI
AMOUNT OF PLAN BENEFITS
     Except as specified in Section 10.3, Fees deferred at the election of a
Participant shall be held in the general funds of the Company. The benefit
payable to a Participant under the Plan shall be equal to the amount credited to
such Participant’s Deferred Account.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE VII
BENEFICIARIES
     In the event of the death of a Participant, the undistributed balance of
his Deferred Account shall be distributed upon his death to his beneficiary in
one lump sum within ninety (90) days of his death provided that, if such
ninety-day period begins in one taxable year and ends in another taxable year,
neither the estate nor any beneficiary of the Participant may choose in which
taxable year such lump sum will be paid. The beneficiary or beneficiaries shall
be designated in writing by the Participant in the form and manner specified by
the Secretary; if no designation has been made, the estate of the Participant
shall be his beneficiary.
ARTICLE VIII
ADMINISTRATIVE PROVISIONS
     The Plan shall be administered by the Committee. The Committee shall,
subject to the provisions of the Plan, adopt such rules as it may deem
appropriate in order to carry out the purpose of the Plan. All questions of
interpretation, administration, and application of the Plan shall be determined
by a majority of the members of the Committee, except that the Committee may
authorize any one or more of its members, or any officer or employee of the
Company, to execute and deliver documents on behalf of the Committee. The
determination of such majority shall be final and binding in all matters
relating to the Plan. No member of the Committee shall be liable for any act
done or omitted to be done by such member or by any other member of the
Committee in connection with the Plan, except for such member’s own willful
misconduct or as expressly provided by statute. All costs and expenses involved
in administration of the Plan shall be borne by the Company.
ARTICLE IX
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan at any time;
provided, however, that no such action shall adversely affect any Participant
who is receiving benefits under the Plan or who has accrued a benefit under the
Plan and provided further that any change in the time and form of payments under
the Plan shall be made only after consideration of the requirements of
Section 409A.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Non-Alienation of Rights or Benefits
     No benefit under the Plan shall at any time be subject in any manner to
alienation or encumbrance. If any Participant or Beneficiary shall attempt to,
or shall, alienate or in any way encumber his benefits under the Plan, or any
part thereof, or if by reason of his bankruptcy or other event happening at any
time any such benefits would otherwise be received by anyone else or would not
be enjoyed by him, his interest in all such benefits shall automatically
terminate and the same shall be held or applied to or for the benefit of such
person, his spouse, children, or other dependents as the Secretary may select.
     10.2 Payment of Benefits to Others
     If any Participant or Beneficiary to whom a Plan benefit is payable is
unable to care for his affairs because of illness or accident, any payment due
(unless prior claim therefor shall have been made by a duly qualified guardian
or other legal representative) may be paid to the spouse, parent, brother, or
sister, or any other individual deemed by the Secretary to be maintaining or
responsible for the maintenance of such person. Any payment made in accordance
with the provisions of this Section 10.2 shall be a complete discharge of any
liability of the Plan with respect to the benefit so paid.
     10.3 Funding
     In order to provide a source of payment for its obligations under the Plan,
the Company may establish a trust fund. Notwithstanding any such trust fund,
however, the obligation of the Company under the Plan to provide a Participant
or a Beneficiary with a benefit shall constitute the unsecured promise of the
Company to make payments as provided herein.
     10.4 Claims of Other Persons
     The provisions of the Plan shall in no event be construed as giving any
person, firm, or corporation any legal or equitable right as against the
Company, its officers, employees, or Directors, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
     10.5 Severability
     The invalidity or unenforceability of any particular provision of the Plan
shall not affect any other provision hereof, and the Plan shall be construed in
all respects as if such invalid or unenforceable provision were omitted.

- 8 -



--------------------------------------------------------------------------------



 



     10.6 Governing Law
     The provisions of the Plan shall be governed and construed in accordance
with the laws of the State of Texas, without giving effect to its conflict of
laws provisions, and applicable federal law.
     10.7 Tax Treatment
     Notwithstanding any other provision of the Plan, although the Board, the
Secretary, and any designee of the Board or Secretary shall use their best
efforts to avoid the imposition of taxation, penalties, and interest under
Section 409A, the tax treatment of Participant deferrals under the Plan shall
not be, and is not, warranted or guaranteed. Neither the Company, the Board, the
Secretary, nor any of their designees shall be held liable for any taxes,
penalties, or other monetary amounts owed by a Participant, Beneficiary, or
other person as a result of any deferral or payment under the Plan.
     10.8 Claims Procedure
     Generally benefits will be paid under the Plan without the necessity of
filing a claim. A Participant or Beneficiary who believes he is entitled to a
benefit under the Plan (hereinafter referred to as the “Claimant”) may file a
written claim with the Secretary. A claim must state with specificity the
determination desired by the Claimant.
     The Secretary shall consider the Claimant’s claim within a reasonable time,
but no later than ninety (90) days of receipt of the claim. If the Secretary
determines that special circumstances require an extension of time for
processing the claim, the Secretary shall notify the Claimant in writing of the
extension before the end of the initial ninety (90)-day period and the written
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Secretary expects to make a decision. The extension of
time shall not exceed ninety (90) days from the end of the initial ninety
(90)-day period.
     The Secretary shall notify the Claimant (in writing or electronically) that
a determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Secretary shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within ninety (90) days of receipt of the claim. Any adverse
benefit determination notice shall describe the specific reason or reasons for
the denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures.
     Upon receipt of an adverse benefit determination, a Claimant may, within
sixty (60) days after receiving notification of that determination, submit a
written request asking the Board to review the Claimant’s claim. Each Claimant,
when making his request for review of his adverse benefit determination, shall
have the opportunity to submit written comments, documents, records,

- 9 -



--------------------------------------------------------------------------------



 



and any other information relating to the claim for benefits. Each Claimant
shall also be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to such
Claimant’s claim for benefits. The review shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, regardless of whether the information was submitted or considered in
the initial benefit determination. If a Claimant does not submit his request for
review in writing within the sixty (60)-day period described above, his claim
shall be deemed to have been conclusively determined for all purposes of the
Plan and the adverse benefit determination will be deemed to be correct.
     If the Claimant submits in writing a request for review of the adverse
benefit determination within the sixty (60)-day period described above, the
Board (or its designee) shall notify (in writing or electronically) him of its
determination on review within a reasonable period of time but not later than
sixty (60) days from the date of receipt of his request for review, unless the
Board (or its designee) determines that special circumstances require an
extension of time. If the Board (or its designee) determines that an extension
of time for processing a Claimant’s request for review is required, the Board
(or its designee) shall notify him in writing before the end of the initial
sixty (60)-day period and inform him of the special circumstances requiring an
extension of time and the date by which the Board expects to render its
determination on review. The extension of time will not exceed sixty (60) days
from the end of the initial sixty (60)-day period.
     If the Board confirms the adverse benefit determination upon review, the
notification will describe the specific reason or reasons for the adverse
determination, refer to the specific Plan provisions on which the benefit
determination is based, include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim.
     A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

- 10 -